COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00321-CV


IN RE KEVIN ALAIMO                                                       RELATOR


                                     ------------

                           ORIGINAL PROCEEDING
                        TRIAL COURT NO. 15-04164-158

                                     ------------

                         MEMORANDUM OPINION 1

                                     ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied.

      The stay imposed in this court’s October 16, 2015 order is lifted and no

longer in effect.

                                                    PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and SUDDERTH, JJ.

DELIVERED: November 12, 2015


      1
       See Tex. R. App. P. 47.4, 52.8(d).